Case 2:19-cv-01569-DMG-AFM Document 20 Filed 06/04/20 Page 1 of 1 Page ID #:140




 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10
     GERALYN LA FLEUR SHEPARD,                         Case No.: CV 19-1569-DMG (AFMx)
11
                                                       ORDER RE STIPULATION TO
12                 Plaintiff,                          DISMISS CASE [19]
13
                   vs.
14
15   FORD MOTOR COMPANY; AIRPORT
     MARINA FORD; and DOES 1 through 10,
16
     inclusive,
17
18                 Defendants.

19
20         Based on the Parties’ joint stipulation pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and
21   good cause appearing, the Court APPROVES the joint stipulation and DISMISSES with
22   prejudice the above-captioned action as to all parties and claims.
23   IT IS SO ORDERED.
24   DATED: June 4, 2020                           ________________________________
25                                                 DOLLY M. GEE
                                                   UNITED STATES DISTRICT JUDGE
26
27
28


                                                 -1-
